DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.    	The information disclosure statement (IDS) submitted on November 17, 2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
3.    Applicant has provided an explanation of relevance of cited document(s) JP2019-095520 in para. 0002 (or on pg. 1) of the original specification and also provided a copy of English abstract.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a voice output unit” in claim 1, “a reception unit” in claims 1 and 11, “a control unit” in claims 1 and 11, “a communication unit” in claims 3 and 11, “an execution unit” in claims 3 and 13, “a state display unit” in claims 4 and 14, “a processing unit” in claims 6 and 16, “a display unit” and “a display control unit” in 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations: CPU or ASIC (see Specification, paragraphs 0283, 0284). It is noted that that the functions performed or controlled by CPU are disclosed in a manner that transforms the general CPU or the like to a special purpose CPU or the like programmed to perform the disclosed functions. That is, the various "unit" functions claimed are described in the specification in the form of prose and flow charts in a manner that provides sufficient structure. 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Reasons for Allowance
7.	Claims 1-19 are allowed.

8.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 10, the prior art of record, specifically Katsumata (US 2020/0177746) teaches an information processing apparatus (Information processing apparatus (MFP) 1 , Figure 1) communicating with an input-output device that receives an input voice (Input Voice, Figure 1), outputs voice data corresponding to the input voice (A smart speaker receives voice input from a service user  requesting an operation of the MFP 1, and outputs audio feedback to the user as a response to the received operation; paragraph 35, Figure 1), and communicating with a server that analyzes the output voice data (One cloud service apparatus 3a together with the operation voice conversion program, the voice assistant program; paragraph 57, Figures 1, 4-5, 7).
SHIGA TOSHIKI (JP 2019-095520 (Information Disclosure Statement (IDS))) teaches a voice output unit configured to output a voice; a reception unit configured to receive a user operation for starting the input-output device (Voice control unit 409 can convert a voice into an electric instruction by receiving, with a microphone, a language spoken by the user as a voice and performing analysis by the CPU 404, and can be output as a voice; see configuration of printing device 1004 section, Figure 4).


	Regarding claim 11, Katsumata (US 2020/0177746) teaches an information processing apparatus (Information processing apparatus (MFP) 1 , Figure 1)  that communicates with an input-output device that receives an input voice (Input Voice, Figure 1), outputs voice data corresponding to the input voice (A smart speaker receives voice input from a service user  requesting an operation of the MFP 1, and outputs audio feedback to the user as a response to the received operation; paragraph 35, Figure 1), and communicates with a server that analyzes the output voice data (One cloud service apparatus 3a together with the operation voice conversion program, the voice assistant program; paragraph 57, Figures 1, 4-5, 7), the information processing apparatus comprising: a communication unit configured to perform communication with the input-output device via a network (Communication device 15 is connected to the network 5 to communicate with the cloud system 3; paragraph 43, Figures 1-2); 	a reception unit configured to receive a user operation for starting the input-output device (The communication device 15 transmits apparatus information of the MFP 1 to the cloud system 3, and acquires an instruction from the cloud system 3 as the job execution command. The instruction is a scan instruction or a print instruction, and input in voice via the terminal 2; paragraphs 43-44).


Regarding claims 2-9, 12-19, the instant claims are dependent on allowable claims and are thus allowable.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Li et al. (US 2019/0206412) discloses a computing system having one or more processors and memory: receiving an audio input; performing speaker recognition on the audio input; in accordance with a determination that the audio input includes a voice input from a first user that is authorized to control the home assistant device.
	Kim et al. (US 2020/0051554) discloses a method and apparatus for processing a voice recognition service in an electronic device.


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675